Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raschdorf et al. (US 2009/0163934).
Regarding claim 1, Raschdorf et al. disclose a medical delivery system (1; Figure 60) capable of accessing a tricuspid valve via an inferior vena cava, comprising an outer guide catheter (1000) having a proximal end portion, a first deflection portion (1100; Figure 61A), a second deflection portion (“additional curve”; ¶[0235]; Figure 62A), and a distal end portion (280; Figure 64E; ¶[0243]) each aligned in series along a length of the outer guide catheter, and having a steering assembly comprising a first steering mechanism (1120) and a second steering mechanism (1120’; ¶[0227],[0242] - for example to provide second curve 1110), the outer guide sheath defining a lumen (1018) extending from the proximal end portion to the distal end portion; an inner guide catheter (1020) positioned coaxially within the lumen of the outer guide catheter (Figure 60), the inner guide catheter having a proximal end portion, a first deflection portion (1104), and a distal end portion (280; Figure 64E; ¶[0243]) each aligned in series along a length of the inner guide catheter, and having a steering assembly consisting essentially of a first steering mechanism (1120 or 1120’; ¶[0228],[0242],[0243] - only one steering mechanism can be used; the second curve of the inner guide catheter through angle theta can be provided by pre-bending - ¶[0238]), and the inner guide catheter defining a lumen (1028) extending from the proximal end portion to the distal end portion; an interventional catheter (1030) positioned coaxially within the lumen of the inner guide catheter (Figure 60), the interventional catheter having a proximal end portion and a distal end portion, and having an implantable fixation device (1040; ¶[0226]) coupled to the distal end portion (Figure 60); wherein the first deflection portion of the outer guide catheter is steerable to define a first outer-guide-catheter curve and the second deflection portion of the outer guide catheter is steerable to define a second outer-guide-catheter curve (¶[0235]); and the first deflection portion of the inner guide catheter is steerable to define a first inner-guide-catheter curve (¶[0242]); wherein the second outer-guide-catheter curve is in a first plane and the first inner-guide-catheter curve is in a second plane (Figure 61B and 61D; ¶[0232], [0242], [0279]). 
Regarding claim 2, the first steering mechanism of the outer guide catheter is configured to steer the first deflection portion of the outer guide catheter, and the second steering mechanism of the outer guide catheter is configured to steer the second deflection portion of the outer guide catheter (¶[0242]). 
Regarding claim 3, each of the first outer-guide-catheter curve and the second outer-guide-catheter curve are each preformed in the outer guide catheter (¶[0227]). 
Regarding claim 4, the first steering mechanism of the inner guide catheter is configured to steer the first deflection portion of the inner guide catheter (¶[0242]). 
Regarding claim 5, the first inner-guide-catheter curve is preformed in the inner guide catheter (¶[0227]). 
Regarding claim 6, the second outer-guide-catheter curve is in a first plane and the first inner-guide-catheter curve is in a second plane (Figures 61A and 61B). 
Regarding claim 7, the first plane and the second plane are the same plane (¶[0232}). 
Regarding claim 8, the implantable fixation device comprises: a first arm (18) and a second arm (other member 18; Figures 12B and 13B); a first proximal element (16) moveable relative the first arm between a first position and a second position (¶[0155]); and a second proximal element moveable relative to the second arm between a first position and a second position (other member 16; Figures 12B and 13B; ¶[0155]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raschdorf et al. (US 2009/0163934) in view of Morriss et al. (US 2013/0310928)
Regarding claims 9-14, Raschdorf et al. disclose the delivery system as described above, including the structural limitations already addressed above, and further disclose actuating the first steering mechanism of the outer guide catheter to steer the first deflection portion of the outer guide catheter such that the distal end portion of the outer guide catheter moves within the right atrium relative the tricuspid valve (¶[0236]); advancing the inner guide catheter longitudinally relative the outer guide catheter such that the first deflection portion of the inner guide catheter extends distally from the distal end portion of the outer guide catheter; actuating the first steering mechanism of the inner guide catheter to steer the first deflection portion of the inner guide catheter such that the distal end portion of the inner guide catheter moves within the right atrium relative the mitral valve (¶[0237]; Figures 63A and 63B); aligning the implantable fixation device with the mitral valve by operating the first and second steering mechanism of the outer guide catheter and the first steering mechanism of the inner guide catheter; and deploying the implantable fixation device to repair the tricuspid valve (¶[0237], [0238]; Figures 63B-63D). 
Raschdorf et al. fail to disclose the above method steps in relation to a tricuspid valve.
However, Morriss et al. teach that a similar fixation device to Raschdorf et al. can be used to repair a tricuspid valve in a very similar manner (¶[0220], [0222]; Figure 2I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the method of Raschdorf et al. to repair a tricuspid valve as claimed in order to provide the advantages of the Raschdorf et al. method to repair of other anatomical locations where it is clearly suited for, as taught by Morriss et al.

Response to Arguments
Applicant's arguments filed March 24th 2022 have been fully considered but they are not persuasive.  Applicant has argued on page 8 that the Office Action has characterized the steering mechanism 1120 as a steering mechanism of both the inner and outer guide catheters.  Raschdorf et al. disclose that either guide catheter can have one or both steering mechanisms (1120 or 1120’; ¶[0227], [0228],[0242], [0243]).  Applicant has argued on page 9 that Raschdorf et al. disclose multiple steering mechanisms for the inner guide catheter.  Raschdorf et al. disclose that either guide catheter can have just one steering mechanisms (1120 or 1120’; ¶[0227], [0228],[0242], [0243]; the second curve of the inner guide catheter through angle theta can be provided by pre-bending - ¶[0238]).  Applicant has argued on pages 13-14 that Morriss et al. intend to implant a prosthetic valve and not repair a native valve.  Morriss et al. teach that repair of valve regurgitation can be applied to not only the mitral valve (as intended by Raschdorf et al. ¶[0100]) but also a tricuspid valve (¶[0222]).  Therefore, in view of this teaching, one skilled in the art would seek to apply the method of Raschdorf et al. to prevent regurgitation in a tricuspid valve.  Applicant has argued on pages 13-15 that the claimed tricuspid valve should only be interpreted as the more commonly known “tricuspid valve” between the right chambers; where Morriss et al. intend to target the aortic valve which has a tricuspid structure.  Both independent claims are directed to accessing or repairing “a tricuspid valve”.  Applicant’s disclosure incorporates by reference (thereby forming part of Applicant’s disclosure; ¶[0039] of the published application) several patents referring to the aortic valve as a tricuspid valve (US 7,226,467, US 9,011,468, US 8,945,177, US 8,734,505; e.g., see col. 15, lines 5-8 of US 7,226,467). Therefore, one skilled in the art would not take the more narrow interpretation asserted by Applicant of the “a tricuspid valve” recited by the independent claims.  Furthermore, Morriss et al. teach preventing regurgitation in one of the tricuspid valves - not just the aortic valve (¶[0222]; “(e.g. aortic)”).  For the reasons above, the previous grounds of rejection is respectfully maintained.  Applicant is invited to contact the Examiner for further discussion if necessary.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771